Exhibit 10.2

 

Execution Version

 

 

GUARANTEE AND SECURITY AGREEMENT

 

made by

 

LMRK GUARANTOR CO. LLC,

as Guarantor

 

in favor of

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee

 

Dated as of June 16, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

2

 

 

 

SECTION 2.

GUARANTEE

2

2.1

Guarantee

2

2.2

No Subrogation

3

2.3

Amendments, etc. with respect to the Obligations

3

2.4

Guarantee Absolute and Unconditional

3

2.5

Reinstatement

4

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

4

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

4

4.1

Title; No Other Liens

4

4.2

Perfected First Priority Liens

5

4.3

Jurisdiction of Organization

5

4.4

Guarantor Representations

5

 

 

 

SECTION 5.

COVENANTS

6

5.1

Payment of Obligations

6

5.2

Existence; Qualification

6

5.3

Maintenance of Perfected Security Interest; Further Documentation

6

5.4

Changes in Name, etc.

6

5.5

Notices

7

5.6

ERISA

7

5.7

Indebtedness

7

5.8

Liens

7

5.9

Contingent Obligations

7

5.10

Fundamental Change

7

5.11

Single Purpose Covenants

7

5.12

Bankruptcy

10

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

10

6.1

Rights with respect to the Issuer Interest

10

6.2

UCC and Other Remedies

11

6.3

Extinguishment of Obligations

11

 

 

 

SECTION 7.

THE INDENTURE TRUSTEE

11

7.1

Indenture Trustee’s Appointment as Attorney-in-Fact, etc.

11

7.2

Duty of Indenture Trustee

12

7.3

Filing of Financing Statements

12

7.4

Authority of Indenture Trustee

12

7.5

Concerning the Indenture Trustee

13

 

 

 

SECTION 8.

MISCELLANEOUS

13

8.1

Amendments in Writing

13

 

i

--------------------------------------------------------------------------------


 

8.2

Notices

13

8.3

No Waiver by Course of Conduct; Cumulative Remedies

13

8.4

Enforcement Expenses; Indemnification

13

8.5

Successors and Assigns

13

8.6

Counterparts

14

8.7

Severability

14

8.8

Section Headings

14

8.9

GOVERNING LAW

14

8.10

Submission To Jurisdiction; Waivers

14

8.11

Acknowledgements

14

8.12

Releases

15

8.13

WAIVER OF JURY TRIAL

15

8.14

No Petition

15

8.15

No Recourse

15

 

SCHEDULES

 

Schedule 1

Notice Addresses

 

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND SECURITY AGREEMENT

 

GUARANTEE AND SECURITY AGREEMENT (this “Agreement”), dated as of June 16, 2016
made by LMRK Guarantor Co. LLC, a Delaware limited liability company (the
“Guarantor”), in favor of Deutsche Bank Trust Company Americas, a New York
banking corporation, not in its individual capacity but solely as indenture
trustee (in such capacity, the “Indenture Trustee”) under the indenture, dated
as of June 16, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among LMRK Issuer Co. LLC, a Delaware limited liability
company (the “Issuer”), LD Acquisition Company 8 LLC, a Delaware limited
liability company (“LDAC 8”), LD Acquisition Company 9 LLC, a Delaware limited
liability company (“LDAC 9”) and LD Acquisition Company 10 LLC, a Delaware
limited liability company (“LDAC 10” and, together with LDAC 8 and LDAC 9, the
“Original Asset Entities” and, together with any entity that becomes a party
thereto after the date thereof as an “Additional Asset Entity” pursuant to a
Joinder Agreement in substantially the form of Exhibit H thereto, the “Asset
Entities” and, the Asset Entities and the Issuer, collectively, the “Obligors”),
and the Indenture Trustee and is acknowledged and agreed to by the Indenture
Trustee.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Indenture, the Issuer shall issue the Series 2016-1
Notes on the Initial Closing Date and may issue additional Series of Notes from
time to time following the Initial Closing Date that in each case are guaranteed
by the Asset Entities upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, the Issuer is a subsidiary of the Guarantor; and

 

NOW, THEREFORE, in consideration of the premises and to induce the Indenture
Trustee and the Obligors to enter into the Indenture, the Guarantor hereby
agrees with the Indenture Trustee, for the ratable benefit of the Secured
Parties (as defined below), as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.

 

(a)         Unless otherwise defined herein (including in the preamble and
recitals hereto), terms defined in the Indenture and used herein shall have the
meanings given to them in the Indenture, and the following terms used herein are
as defined in the New York UCC:  Proceeds and Supporting Obligations.

 

(b)         The following terms shall have the following meanings:

 

“Additional Asset Entity”:  as defined in the preamble hereto.

 

“Agreement”:  as defined in the preamble hereto.

 

“Asset Entities”:  as defined in the preamble hereto.

 

“Collateral”:  as defined in Section 3.

 

“Guarantor”:  as defined in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Guarantor Obligations”:  with respect to the Guarantor, all obligations and
liabilities of the Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Indenture Trustee, to the Backup Manager (including, if applicable, in its
capacity as successor Manager) or to the Servicer that are required to be paid
by the Guarantor pursuant to the terms of this Agreement).

 

“Issuer”:  as defined in the preamble hereto.

 

“Issuer Interest”:  the limited liability company interests of the Guarantor in
the Issuer.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  the collective reference to the principal amount of all Notes,
accrued interest thereon, any prepayment consideration payable with respect to
the Notes and all other obligations, liabilities and indebtedness to be paid by
or performed by the Guarantor or any of the Obligors (including, without
limitation, interest accruing at the then applicable rate provided in the
Indenture after the maturity of the Notes and interest accruing at the then
applicable rate provided in the Indenture after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to an Obligor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Indenture Trustee,
the Backup Manager, the Servicer or in respect of the Notes or any of the other
Transaction Documents, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Indenture or the other Transaction Documents,
in each case whether on account of principal, interest, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Indenture Trustee, the Backup Manager, or
the Servicer that are required to be paid by the Obligors pursuant to the terms
of any of the Transaction Documents).

 

“Obligors”:  as defined in the preamble hereto.

 

“Original Asset Entities”:  as defined in the preamble hereto.

 

“Secured Parties”:  the Indenture Trustee, the Noteholders, the Manager, the
Backup Manager and the Servicer.

 

1.2                               Other Definitional Provisions. Unless the
context otherwise requires:

 

(a)         The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.                            GUARANTEE

 

2.1                               Guarantee.

 

(a)         The Guarantor hereby unconditionally and irrevocably guarantees to
the Indenture Trustee, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and

 

2

--------------------------------------------------------------------------------


 

assigns, the prompt and complete payment and performance by the Obligors when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations. The guarantee provided hereunder is a guarantee of payment when due
and not of collectability, and is a primary obligation of the Guarantor and not
merely a contract of surety.

 

(b)         The guarantee contained in this Section 2 shall remain in full force
and effect until all the Obligations and the obligations of the Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full.

 

2.2                               No Subrogation.  Notwithstanding any payment
made by the Guarantor hereunder, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Secured Parties against the Obligors or
any collateral security or guarantee or right of offset held by the Secured
Parties for the payment of the Obligations, nor shall the Guarantor seek or be
entitled to seek any contribution or reimbursement from the Obligors in respect
of payments made by the Guarantor hereunder, until the Obligations are paid in
full. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the
Indenture Trustee, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Indenture Trustee
in the exact form received by the Guarantor (duly indorsed by the Guarantor to
the Indenture Trustee, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Indenture Trustee may
determine.

 

2.3                               Amendments, etc. with respect to the
Obligations.  The Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Guarantor and without notice
to or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Indenture Trustee may be rescinded and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Indenture Trustee, and the Indenture and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Indenture Trustee may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Indenture Trustee for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  The Indenture Trustee shall not have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

 

2.4                               Guarantee Absolute and Unconditional.  The
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Indenture Trustee upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Obligors and the Guarantor, on
the one hand, and the Indenture Trustee on behalf of the Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Obligors with respect to the
Obligations.  The Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Indenture or any other Transaction Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Indenture

 

3

--------------------------------------------------------------------------------


 

Trustee, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Obligors or any other Person against the Indenture Trustee or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Obligors
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Obligors for the Obligations, or of the
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against the Guarantor, the Indenture Trustee may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Obligors or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Indenture
Trustee to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Obligors or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of an Obligor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Indenture Trustee against the Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.5                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Indenture Trustee,
the Servicer or any holder of a Note upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of an Obligor or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, an Obligor or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

SECTION 3.                            GRANT OF SECURITY INTEREST

 

The Guarantor hereby grants to the Indenture Trustee, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by the Guarantor or in which the Guarantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guarantor Obligations and the Obligations:

 

(a)         all of the limited liability company interests in the Issuer;

 

(b)         to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing; and

 

(c)          all books and records pertaining to any and all of the foregoing.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

The Guarantor hereby represents and warrants to the Indenture Trustee and each
Secured Party that:

 

4.1                               Title; No Other Liens.  Except for the
security interest granted to the Indenture Trustee pursuant to this Agreement
and the other Liens permitted to exist on the Collateral by the Indenture, the

 

4

--------------------------------------------------------------------------------


 

Guarantor owns each item of the Collateral free and clear of any and all Liens
or claims of others.  The Guarantor is the record and beneficial owner of, and
has good and marketable title to, the limited liability company interests of the
Issuer, free of any and all Liens or options in favor of, or claims of, any
other Person, except the security interest created by this Agreement, and such
limited liability company interests constitute 100% of the ownership interest in
the Issuer.  No financing statement or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Indenture Trustee, for the
benefit of the Secured Parties, pursuant to this Agreement.

 

4.2                               Perfected First Priority Liens.  The security
interests granted pursuant to this Agreement (a) constitute valid, perfected
(subject to the filing of financing statements pursuant to Section 7.3) security
interests in all of the Collateral in favor of the Indenture Trustee, for the
benefit of the Secured Parties, as collateral security for the Guarantor
Obligations and Obligations, enforceable in accordance with the terms hereof and
(b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted by the Indenture.

 

4.3                               Jurisdiction of Organization.  On the date
hereof, the Guarantor’s jurisdiction of organization is, and since its formation
has been, Delaware. The Guarantor’s legal name is, and since its formation has
been, the name set forth on the signature page hereto. The limited liability
company interest granted hereunder constitutes “general intangibles” (within the
meaning of Section 9-102(a) of the UCC).

 

4.4                               Guarantor Representations.

 

(a)         The Guarantor is duly organized, validly existing and in good
standing as a limited liability company under the laws of the State of
Delaware.  It has all requisite power and authority to execute, deliver and
perform its obligations under each Transaction Document that it has entered into
and to perform the terms thereof.

 

(b)         The Guarantor is duly qualified and in good standing in each state
or territory where necessary to carry on its present businesses and operations,
except in jurisdictions in which the failure to be qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect.

 

(c)          The execution, delivery and performance by it of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary limited
liability company action.

 

(d)         The execution, delivery and performance by the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not: (1) violate (x) its certificate of formation or limited liability
company agreement; (y) any provision of law applicable to it (except where such
violation will not cause a Material Adverse Effect) or (z) any order, judgment
or decree of any Governmental Authority binding on it or any of its property
(except where such violation will not cause a Material Adverse Effect);
(2) result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation binding upon it or its property
(except where such breach or default will not cause a Material Adverse Effect);
or (3) result in or require the creation or imposition of any Lien (other than
Liens permitted by the terms of the Indenture or created hereby) upon its
assets.

 

(e)          The execution and delivery by the Guarantor of this Agreement, and
the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority or any other

 

5

--------------------------------------------------------------------------------


 

Person which has not been obtained or made and is in full force and effect other
than any of the foregoing the failure to have made or obtained will not cause a
Material Adverse Effect.

 

(f)           This Agreement is the legally valid and binding obligation of the
Guarantor, enforceable against it, in accordance with its respective terms,
subject to bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting creditor rights and general equitable principles.

 

SECTION 5.                            COVENANTS

 

The Guarantor covenants and agrees with (and in the case of Sections 5.11 and
5.12 represents and warrants to) the Indenture Trustee that, from and after the
date of this Agreement until the Obligations shall have been paid in full:

 

5.1       Payment of Obligations.  The Guarantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of the Guarantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

5.2                               Existence; Qualification.  The Guarantor at
all times will preserve and keep in full force and effect its existence as a
limited liability company and all rights and franchises to its business,
including its qualification to do business in each state where it is required by
law to so qualify, except to the extent that the failure to be so qualified
would not have a Material Adverse Effect.

 

5.3                               Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)         The Guarantor shall not take any action contrary to, and shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 and shall defend
such security interest against the claims and demands of all Persons whomsoever.

 

(b)         At any time and from time to time, upon the written request of the
Indenture Trustee, and at the sole expense of the Guarantor, the Guarantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Indenture Trustee
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby ; provided,
however, that notwithstanding the foregoing, in no event shall the Indenture
Trustee be responsible or liable for monitoring or maintaining the perfection,
continuation of perfection or priority of any security interest created by this
Agreement.

 

5.4                               Changes in Name, etc.  The Guarantor will not,
except upon prior written notice to the Indenture Trustee and delivery to the
Indenture Trustee of all additional financing statements and other documents
reasonably requested by the Indenture Trustee to maintain the validity,
perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization from that referred to

 

6

--------------------------------------------------------------------------------


 

in Section 4.3 or (ii) change its name. The Guarantor will not permit the
limited liability company interest granted hereunder to become investment
property (within the meaning of Section 9-102(a) of the UCC).

 

5.5                               Notices.  The Guarantor will advise the
Indenture Trustee promptly, in reasonable detail, of any Lien (other than
security interests created hereby or Liens permitted under the Indenture) on any
of the Collateral.

 

5.6                               ERISA.

 

(a)         Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Guarantor shall not establish
any Employee Benefit Plan or Multiemployer Plan, or commence making
contributions to (or become obligated to make contributions to) any Employee
Benefit Plan or Multiemployer Plan.

 

(b)         Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Guarantor shall not: (i) engage
in any non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of applicable Similar Law; or
(ii) except as may be necessary to comply with applicable laws, establish or
amend any Employee Benefit Plan which establishment or amendment could result in
liability to the Obligors or any ERISA Affiliate or increase the benefits
obligation of the Obligors; provided that if the Guarantor is in default of this
covenant under subsection (i), the Guarantor shall be deemed not to be in
default if such default results solely because (x) any portion of the Notes have
been, or will be, funded with plan assets of any Plan and (y) the purchase or
holding of such portion of the Notes by such Plan constitutes a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of applicable Similar Law.

 

5.7       Indebtedness.  The Guarantor shall not create, incur, assume,
guarantee, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness other than Permitted Indebtedness.

 

5.8       Liens.  The Guarantor shall not create, incur, assume or permit to
exist any Lien on or with respect to the Collateral except Permitted
Encumbrances.

 

5.9       Contingent Obligations.  Other than Permitted Indebtedness, the
Guarantor shall not create or become or be liable with respect to any Contingent
Obligation.

 

5.10                        Fundamental Change.  Except as otherwise expressly
permitted by the Indenture, the Guarantor shall not (i) amend, modify or waive
any term or provision of its limited liability company agreement or other
organizational documents so as to violate or permit the violation of
Section 5.11, unless required by law; or (ii) liquidate, wind-up or dissolve. 
The Guarantor shall not assign, pledge or otherwise transfer or dispose of any
of its limited liability company interests in the Issuer, except for the pledge
hereunder in favor of the Indenture Trustee (or any assignment or transfer in
connection with the exercise of remedies hereunder or under the Indenture).

 

5.11                        Single Purpose Covenants.

 

(a)                                 The Guarantor has not owned, and does not
own and will not own any assets other than (i) its direct ownership interest in
the Issuer and Related Property, (ii) in connection with the addition of an
Additional Asset Entity pursuant to the Indenture, the ownership interests in
such Additional Asset Entity pending the contribution thereof to the Issuer or
an Asset Entity and (iii) assets to be immediately contributed by the Guarantor
to the Issuer or an Asset Entity.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Guarantor has not engaged in and will
not engage in any business, directly or indirectly, other than the ownership and
management of the Issuer Parties.

 

(c)                                  The Guarantor has not entered into, and
will not enter into, any contract or agreement with any Related Party except in
the ordinary course of business and upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with third parties other than a Related Party (it being
understood that the Management Agreement and the other Transaction Documents
shall be deemed to comply with this covenant).

 

(d)                                 The Guarantor has not made any loans or
advances to any Person (other than to the Issuer Parties) that remain
outstanding as of the Initial Closing Date and will not make any loan or advance
to any Person (including any of its Affiliates) other than to the Issuer Parties
or as expressly permitted by the Transaction Documents, and has not acquired and
will not acquire obligations or securities of any Related Party.

 

(e)                                  The Guarantor reasonably expects to remain
solvent and pay its own liabilities, indebtedness, and obligations of any kind
from its own separate assets as the same shall become due and reasonably expects
to maintain adequate capital for its obligations in light of its contemplated
business operations; provided, however, that the foregoing shall not require the
Guarantor to make additional capital contributions or provide other financial
support to any other Issuer Party.

 

(f)                                   The Guarantor has done or caused to be
done and will do all things necessary to preserve its existence, and will not
amend, modify or otherwise change its limited liability company agreement or
other organizational documents in any manner with respect to the matters set
forth in this Section 5.11.

 

(g)                                  The Guarantor has continuously maintained,
and shall continuously maintain, its existence and qualification to do business
in all states necessary to carry on its business.

 

(h)                                 The Guarantor has conducted and operated,
and will conduct and operate, its business as presently contemplated with
respect to ownership of the Issuer.

 

(i)                                     The Guarantor has maintained, and will
maintain, books and records and bank accounts separate from those of its Related
Parties and will maintain financial statements that are separate from such
Affiliates; provided, however, that the Guarantor’s assets may be included in
consolidated financial statements of its Affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Guarantor and its subsidiaries from such
Affiliates and to indicate that its assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be included in the Guarantor’s own separate
balance sheet.

 

(j)                                    Except as contemplated by the Management
Agreement, the Guarantor has at all times held, and will continue to hold,
itself out to the public as, a legal entity separate and distinct from any other
Person (other than the other Issuer Parties) and not as a department or division
of any Person and will promptly correct any known misunderstandings regarding
its existence as a separate legal entity.

 

(k)         The Guarantor will have a sufficient number of employees (if any) in
light of its contemplated business operations and shall pay the salaries of its
own employees, if any, solely from its own funds.

 

8

--------------------------------------------------------------------------------


 

(l)             The Guarantor has allocated, and will continue to allocate,
fairly and reasonably shared expenses with Affiliates (including, without
limitation, any shared office space).

 

(m)                             The Guarantor will use stationery, invoices and
checks separate from those of any Related Party (it being understood that the
Issuer Parties are expressly permitted to use common stationery, invoices and
checks among Issuer Parties).

 

(n)                                 The Guarantor has filed, and will continue
to file, all such separate tax returns (or consolidated tax returns for two or
more Issuer Parties, if applicable) that are required under applicable law.

 

(o)                                 The Guarantor has not sought, acquiesced in,
or suffered or permitted, and will not seek, acquiesce in, or suffer or permit,
its liquidation, dissolution or winding up, in whole or in part.

 

(p)                                 The Guarantor will not enter into any
transaction of merger or consolidation, sell all or substantially all of its
assets, or acquire by purchase or otherwise all or substantially all of the
business or assets of, or any stock or beneficial ownership of, any Person
(other than as contemplated by the Transaction Documents).

 

(q)                                 The Guarantor has not commingled or
permitted to be commingled, and will not commingle or permit to be commingled,
its funds or other assets with those of any other Person (other than each other
Issuer Party, or as may be held by Manager, as agent, pursuant to the terms of
the Management Agreement).  The Guarantor will ensure that funds belonging to it
will be clearly traceable at each step in any financial transaction.

 

(r)                                    The Guarantor has and will maintain its
assets in such a manner that it is not costly or difficult to segregate,
ascertain or identify its individual assets from those of any Related Party.

 

(s)                                   The Guarantor does not and will not hold
itself out to have guaranteed or otherwise be responsible for the debts or
obligations of any other Person (other than any obligations of another Issuer
Party, including the Obligations).

 

(t)                                    The Guarantor has not guaranteed or
otherwise become liable in connection with any obligation of any other Person
(other than the other Issuer Parties) that remains outstanding, and will not
guarantee or otherwise become liable on or in connection with any obligation
(other than the Obligations) of any other Person (other than the other Issuer
Parties) that remains outstanding.

 

(u)                                 The Guarantor has not held, and, except for
funds deposited into the Accounts in accordance with the Transaction Documents,
shall not hold, title to its assets other than solely in its own name.

 

(v)                                 The Guarantor shall comply in all material
respects with all of the assumptions, statements, certifications,
representations, warranties and covenants regarding or made by it contained in
or appended to the nonconsolidation opinion delivered on the Initial Closing
Date.

 

(w)                               The Guarantor has conducted, and will continue
to conduct, its business solely in its own name.

 

(x)                                 The Guarantor has observed, and will
continue to observe, all limited liability company formalities.

 

9

--------------------------------------------------------------------------------


 

(y)         The Guarantor has not formed, acquired or held any subsidiary (other
than the Issuer or an Asset Entity immediately contributed by the Guarantor to
the Issuer) and will not form, acquire or hold any other subsidiary, in each
case, other than the Issuer or an Asset Entity to be immediately contributed by
the Guarantor to the Issuer.

 

5.12                        Bankruptcy.

 

(a)         The Guarantor shall not, without the prior unanimous written consent
of its board of directors, including the independent directors of such board,
institute proceedings for itself to be adjudicated bankrupt or insolvent;
consent to the institution of bankruptcy or insolvency proceedings against
itself; file a petition seeking, or consent to, reorganization or relief under
any applicable federal or state law relating to bankruptcy; seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) for itself or a substantial part of its property; make
or consent to any assignment for the benefit of creditors; or admit in writing
its inability to pay its debts generally as they become due.

 

(b)         The Guarantor has and at all times shall maintain at least two
(2) independent directors on its board of directors, who shall be selected by
its member.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1                               Rights with respect to the Issuer Interest.

 

(a)         Unless an Event of Default shall have occurred and be continuing and
the Indenture Trustee shall have given notice to the Guarantor of the Indenture
Trustee’s intent to exercise its corresponding rights pursuant to
Section 6.1(b), the Guarantor shall be permitted to receive all cash dividends
paid in respect of the Issuer Interest and, for the avoidance of doubt, to
distribute such dividends and all other payments and cash on hand to the owners
of the limited liability company interests in the Guarantor, and to exercise all
voting and corporate or other organizational rights with respect to the Issuer
Interest; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the Indenture
Trustee’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Indenture
or any other Transaction Document.

 

(b)         If an Event of Default shall occur and be continuing and the
Indenture Trustee shall give notice of its intent to exercise such rights to the
Guarantor, (i) the Indenture Trustee shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Issuer
Interest and make application thereof to the Obligations in accordance with the
Indenture and (ii) the Indenture Trustee or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to the Issuer Interest and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to the Issuer Interest as if it were
the absolute owner thereof, all without liability except to account for property
actually received by it, but the Indenture Trustee shall have no duty to the
Guarantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c)          The Guarantor hereby authorizes and instructs the Issuer to
(i) comply with any instruction received by it from the Indenture Trustee in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from the Guarantor, and the Guarantor agrees that
the Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Issuer Interest directly to the Indenture Trustee.

 

10

--------------------------------------------------------------------------------


 

(d)         Notwithstanding anything in this Agreement to the contrary, and for
the avoidance of doubt, this Agreement does not prohibit the limited liability
company interests in the Guarantor from being pledged by the owner of such
limited liability company interests to secure obligations of such owner or
Affiliate of such owner.

 

6.2                               UCC and Other Remedies.  If an Event of
Default shall occur and be continuing, the Indenture Trustee, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the New York UCC or any other applicable law.  Without
limiting the generality of the foregoing, the Indenture Trustee, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Guarantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Indenture Trustee or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Indenture Trustee or
any Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Guarantor, which right or equity is hereby waived and
released.  The Indenture Trustee shall apply the net proceeds of any action
taken by it pursuant to this Section 6.2, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Indenture Trustee and the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with the Indenture, and only after such application and after the
payment by the Indenture Trustee of any other amount required by any provision
of law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
shall the Indenture Trustee account for the surplus, if any, to the Guarantor. 
To the extent permitted by applicable law, the Guarantor waives all claims,
damages and demands it may acquire against the Indenture Trustee or any Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

 

6.3                               Extinguishment of Obligations. 
Notwithstanding anything to the contrary in this Agreement, all obligations of
the Guarantor hereunder shall be deemed to be extinguished in the event that, at
any time, the Issuer, the Guarantor and the Asset Entities have no assets (which
shall include claims that may be asserted by the Issuer, the Guarantor and the
Asset Entities with respect to contractual obligations of third parties to the
Issuer, the Guarantor and the Asset Entities).  To the fullest extent permitted
by applicable law, no further claims may be brought against any of the
Guarantor’s directors or officers or against their shareholders, partners or
members, as the case may be, for any such obligations.

 

SECTION 7.                            THE INDENTURE TRUSTEE

 

7.1                               Indenture Trustee’s Appointment as
Attorney-in-Fact, etc.

 

(a)         The Guarantor hereby irrevocably constitutes and appoints the
Indenture Trustee and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Guarantor and in the name of
the

 

11

--------------------------------------------------------------------------------


 

Guarantor or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement.  Anything in this Section 7.1(a) to the contrary
notwithstanding, the Indenture Trustee agrees that it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing.

 

(b)         If the Guarantor fails to perform or comply with any of its
agreements contained herein, the Indenture Trustee, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c)          The expenses of the Indenture Trustee incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate payable in respect of Servicing
Advances, from the date of payment by the Indenture Trustee to the date
reimbursed by the Guarantor, shall be payable by the Guarantor to the Indenture
Trustee on demand.

 

(d)         The Guarantor hereby ratifies all that such attorneys shall lawfully
do or cause to be done by virtue hereof.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2                               Duty of Indenture Trustee.  The Indenture
Trustee’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Indenture Trustee deals with similar property for the account of third parties. 
None of the Indenture Trustee, any Secured Party or any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Guarantor or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Indenture Trustee hereunder are solely to protect the Indenture
Trustee’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Indenture Trustee or any Secured Party to exercise any
such powers.  The Indenture Trustee shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither any
of its officers, directors, employees or agents shall be responsible to the
Guarantor for any act or failure to act hereunder, except for their own bad
faith, gross negligence or willful misconduct.

 

7.3                               Filing of Financing Statements.  Pursuant to
any applicable law, the Guarantor authorizes the Indenture Trustee to file or
record financing statements and other filing or recording documents or
instruments (however the Indenture Trustee shall not have the obligation to file
or record) with respect to the Collateral without the signature of the Guarantor
in such form and in such offices as appropriate to perfect the security
interests of the Indenture Trustee under this Agreement.  The Guarantor
authorizes the use of the collateral description “all personal property” in any
such financing statements.

 

7.4                               Authority of Indenture Trustee.  The Guarantor
acknowledges that the rights and responsibilities of the Indenture Trustee under
this Agreement with respect to any action taken by the Indenture Trustee or the
exercise or non-exercise by the Indenture Trustee of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Indenture Trustee and the
Secured Parties, be governed by the Indenture and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Indenture Trustee and the Guarantor, the Indenture Trustee shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and

 

12

--------------------------------------------------------------------------------


 

the Guarantor shall not be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5                               Concerning the Indenture Trustee.  The
Indenture Trustee shall be afforded the same rights, protections, immunities and
indemnities set forth in the Indenture as if the same were specifically set
forth herein.

 

SECTION 8.                            MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Article XIII of the Indenture.

 

8.2                               Notices.  All notices, requests and demands to
or upon the Indenture Trustee or the Guarantor hereunder shall be effected in
the manner provided for in the Indenture; provided that any such notice, request
or demand to or upon the Guarantor shall be addressed to the Guarantor at its
notice address set forth on Schedule 1.

 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Indenture Trustee nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 8.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Indenture Trustee or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Indenture Trustee or
any Secured Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Indenture Trustee or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4                               Enforcement Expenses; Indemnification.

 

(a)         The Guarantor agrees to pay or reimburse the Indenture Trustee for
all its costs and expenses incurred in collecting against the Guarantor under
the guarantee contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement, including, without limitation, the fees and
disbursements of counsel to the Indenture Trustee.

 

(b)         The Guarantor agrees to pay, and to hold the Indenture Trustee
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

 

(c)          The Guarantor agrees to pay, and to hold the Indenture Trustee and
each Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuer would be required to do so pursuant to the Indenture.

 

8.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of the Guarantor and shall inure to
the benefit of the Indenture Trustee and the Secured Parties and their
successors and permitted assigns.

 

13

--------------------------------------------------------------------------------


 

8.6                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic means including
telecopy, email or otherwise), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(including, without limitation, via Portable Document Format or “PDF”) shall be
as effective as delivery of a manually executed counterpart hereof.

 

8.7                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.8                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.9                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

 

8.10                        Submission To Jurisdiction; Waivers.  The Guarantor
hereby irrevocably and unconditionally:

 

(a)         submits for itself and its property to the jurisdiction of the
United Stated federal court sitting in the Borough of Manhattan, the City of New
York or, if such federal courts do not have subject matter or diversity
jurisdiction for a particular proceeding, in the state courts sitting in the
City of New York, Borough of Manhattan in respect of any suit, action or
proceeding arising out of or in relation to this Agreement;

 

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 8.2 or at such other address of which the
Indenture Trustee shall have been notified pursuant thereto;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.10 any special, exemplary, punitive or consequential damages.

 

8.11                        Acknowledgements.  The Guarantor hereby acknowledges
that:

 

14

--------------------------------------------------------------------------------


 

(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

 

(b)         neither the Indenture Trustee nor any Obligor has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Agreement or any of the other Transaction Documents, and the relationship
between the Guarantor, on the one hand, and the Indenture Trustee and Obligors,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

 

(c)          no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Obligors or among the Guarantor and the Obligors.

 

8.12                        Releases.  At such time as the Obligations shall
have been paid in full, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Indenture Trustee and the Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Guarantor.  At the request and sole expense of the Guarantor following any such
termination, the Indenture Trustee shall deliver to the Guarantor any Collateral
held by the Indenture Trustee hereunder, and execute and deliver to the
Guarantor such documents as the Guarantor shall reasonably request to evidence
such termination.

 

8.13                        WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.14                        No Petition.

 

(a)         The Indenture Trustee hereby covenants and agrees that it will not
at any time institute against the Guarantor, or join in any institution against
the Guarantor of, any bankruptcy, reorganization, insolvency or similar
proceedings, or other proceedings under any federal, state or foreign bankruptcy
or similar law in connection with any obligations hereunder.

 

(b)         Prior to the date that is one year and one day after the date on
which the Indenture has been terminated in accordance with its terms and all
Obligations thereunder and under the other Transaction Documents have been fully
satisfied, the Guarantor shall not institute, or join any other Person in
instituting, or authorize a trustee or other Person acting on its behalf or on
behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof against any Obligor.

 

8.15                        No Recourse.  No recourse may be taken directly or
indirectly with respect to the obligations of the Guarantor hereunder or under
the Indenture, any Indenture Supplement, on the Notes, or any certificate or
other writing delivered in connection herewith against any partner, owner,
beneficiary, officer, director, employee or agent of the Guarantor in its
individual capacity, any holder of equity in the Guarantor, except as any such
Person has expressly agreed.

 

[SIGNATURE PAGES FOLLOW]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

 

 

LMRK GUARANTOR CO. LLC

 

 

as Guarantor

 

 

 

 

 

By:

/ s / George P. Doyle

 

 

Name: George P. Doyle

 

 

Title: Authorized Officer

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

 

 

By:

/ s / Susan Barstock

 

 

Name: Susan Barstock

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/ s / Ellen Jean-Baptiste

 

 

Name: Ellen Jean-Baptiste

 

 

Title: Associate

 

[Signature Page to Guarantee and Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

NOTICE ADDRESSES OF GUARANTOR

 

LMRK Guarantor Co. LLC

2141 Rosecrans Avenue, Suite 2100

El Segundo, California 90245

Attention: George Doyle

 

With copies to:

 

Landmark Infrastructure Partners LP

2141 Rosecrans Avenue, Suite 2100

El Segundo, California 90245

Attention: Legal Department

 

--------------------------------------------------------------------------------